DETAILED ACTION
1.      Applicants’  amendments and remarks filed 7/12/2022 are acknowledged. 
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites metallic silver and claim 21 recites CI 77820 which is also known as silver and thus is not further limiting as claim 1 already comprises silver.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over and  Bechert et al. (US 2007/0081958) and further in view of Hanke et al. (EP1642562A2), Moss et al. (US Patent 10,758, 476), Heidenfelder et al. (US 2003/0118621), and Lersch et al. (US 2003/0133892). 
Bechert et al. (US 2007/0081958) (hereinafter Bechert et al.) disclose a body care product containing porous particles made of metal containing silver and having an average diameter size of between 1 and 100 µm (abstract). The body care product is in the form of a cream which is the same structure recited by the instant claims (para 0013). The silver kills bacterial (antimicrobial) (para 0056-0058). The carrier comprises oils such as mineral oils  and silicone oils (para 0031). The particles preferably have a mean internal porosity of at least 65 % (para 0017). The formulations are a body care product for application to skin and/or mucosa containing the porous particles (claim 32) and the particles are present in a carrier material selected from silicone and mineral oils (claim 46) and applied topically (claim 64). Bechert et al. disclose the specific cream contains caprylic/capric triglycerides (para 0040) and that the creams comprise .5 w/w % agglomerated silver (para 0041-0043). The reference does not disclose “deodorant” however, a deodorant is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of cream  which is topically applied and is taught by Bechert. A recitation of intended use of the claimed invention (i.e. deodorant) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use dose not impart a structural difference. The creams are antibacterial (para 0057). While “having an effectiveness of at least 48 hours determined according to TSTM E1207-14” is not explicitly recited, the combined teachings of Moss, Heidenfelder and Bechert meet all the structural features of the composition and thus the properties would necessarily follow. CI 77820 is silver. 
Bechert et al. disclose a body care product containing porous particles made of metal containing silver and having an average diameter size of between 1 and 100 µm (abstract). The body care product is in the form of a cream which is the same structure recited by the instant claims (para 0013). The silver kills bacterial (antimicrobial) (para 0056-0058). The carrier comprises oils such as mineral oils  and silicone oils (para 0031). The particles preferably have a mean internal porosity of at least 65 % (para 0017). The formulations are a body care product for application to skin and/or mucosa containing the porous particles (claim 32) and the particles are present in a carrier material selected from silicone and mineral oils (claim 46) and applied topically (claim 64). Bechert et al. disclose the specific cream contains caprylic/capric triglycerides (para 0040) and that the creams comprise .5 w/w % agglomerated silver (para 0041-0043). The creams including the oil carriers with the porous particles comprising metallic silver are found to have better antibacterial properties than when these ingredients are not incorporated (para 0057). It would have been prima facie obvious to one of ordinary skill in the art to have the oil carrier include porous particles that comprise metallic silver in overlapping amounts for the stated benefits of providing effective antimicrobial properties. 
Bechert et al. does not disclose “deodorant” however, Hanke et al. (EP1642562A2) (hereinafter Hanke et al.) disclose body care products (title and abstract). The body care products can be, for example deodorant formulations (Example 9 para 0051-0053 and claim 7). The deodorants contain zinc oxide and silver nanoparticles and silicone (Example 9). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the body care formulation include deodorants as in Hanke et al. One would have been motivated to use the body care formulation as a deodorant because it is a body care product containing ingredients for use in killing bacteria (i.e., silver) which would be effective as deodorants. Additionally, the fact it is a “deodorant” is intended use of the composition.
Bechert et al. does not disclose caprylic/capric triglyceride, viscosizer comprising clay and a non-aqueous non-alcoholic solvent. 
Moss et al. (US Patent 10,758, 476) (hereinafter Moss et al.) disclose deodorant compositions that may contain one or more oil and/or wax together which comprise from 35 % to 75 % of the composition. The antimicrobial agent is present from 1 to 11 % by weight the composition, moisture absorption agent from 1 to 30 % by weight the composition, odor neutralizing from .1 to 20 % by weight of the composition and an emulsifier from 1 to 16 % (col. 6, lines 25-65). The moisture absorption agents include zinc oxide (col. 7, lines 44-56). Example 1 disclose fragranced compositions. Examples of various components that can make up the agents of the invention in the deodorant formulation are in Table 3. The exemplary ingredients may be present alone or in combination and the alternative ingredients may replace one or all of the exemplary ingredients in a particular formulation (see col. 11, lines 26-35 and Table 3). Ingredients include anti-bacterial zinc oxide, moisture absorption such as clays, and texture ingredients such as caprylic/capric triglycerides, carnauba waxes, polyglyceryl-2-diisosterate, castor (Ricinus communis) oil, sweet almond oil (amygdalus dulcis). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the deodorant incorporate ingredients such as zinc oxide, caprylic/capric triglycerides and clay and non-aqueous/non-alcoholic solvents in overlapping amounts  as taught in Moss et al. for their stated benefits of incorporating these ingredients such as for providing anti-bacterial, moisture absorption and texture to the composition.
Stearalkonium bentonite , polyglyceryl-3-diisostearate, hydrogenated castor oils, and propylene carbonate were not disclosed however, Heidenfelder et al. (US 2003/0118621) (hereinafter Heidenfelder et al.) disclose deodorant compositions which may include fatty waxes such as hydrogenated castor oil, and deodorants with polyglcyerl-3diisosterate and propylene carbonate as well as stearalkonium bentonite which swells in water to for viscous gels (i.e. viscosity agent)  (para 0196). It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of zinc oxide for antimicrobial properties, caprylic/capric, carnauba wax, polyglcyerl-3-diisosterate as well as polyglcyerl-2 diisostearate castor oil and sweet almond oil for its texturing properties. It would have been further obvious to optimize hydrogenated castor oil, polyglcyerl-3 diisostearate as waxes, steralkonium bentonite as viscosity agent and include propylene carbonate in deodorant compositions. It would have been within the purview of one of ordinary skill in the art to optimize the amount these ingredients  for the intended effects i.e., antimicrobial, wax properties, texture, moisture absorption and viscosity properties.
With regards to having less than 2 % hydrophilic alcohol, Lersch et al. (US 2003/0133892) (hereinafter Lersch et al.) disclose deodorants (claim 10) and disclose that “in addition to mildness and tolerability by the skin, an increased demand for alcohol-free products is also to be noted, since alcohol-containing formulations can, in many cases, lead to skin irritations” (para 0018). Thus, it would have been prima facie obvious to one of ordinary skill the art before the effective filing date of the instant invention to include as little alcohol as possible and ideally have alcohol-free products such as deodorants. One would have been motivated to do so to avoid skin irritation and provide for mildness and tolerability by the skin for deodorant formulations.  

ALLOWABLE SUBJECT MATTER
6.	Claim 15 is allowable.

RESPONSE TO ARGUMENTS 
7.	Applicants’ arguments have been fully considered and are not pervasive for the reasons below.
	Applicants argue that Bechert is not directed to an oil-based composition containing less than 2 wt % hydrophilic alcohol with one or more viscosizers comprising a combination of a clay and a non-aqueous, non-alcohol solvent. Paragraph 40 contains an emulsified cream containing water and a glycerol. One of ordinary skill in the art would appreciate that the cream in paragraph 0040 is an oil-in water emulsion and does not read on claim 1. Applicants argue that it is further supported by claim 11 reciting that the composition of claim 1 is essentially free of water and/or alcohol. 
	In response, the Examiner respectfully submits that claim 11 does not recite the composition includes no water as the claim recites water or alcohol. Furthermore, Bechert discloses carrier materials include those such as silicone oil, mineral oils glycerol or a customary ointment constituent (para 0031 and claim 45) which is known from pharmacology thus is not limited to inclusion of glycerol 
	Claim 1 does not exclude oil in water emulsion and the recitation of claim 11 is water or alcohol and is not recited free of water. 
	Applicants argue that Moss relates to a glycerin-in-oil oil deodorant. Modifying Bechert with Moss will result in a composition that does not read on claim 11. 
	Applicants argue that Lersch conflicts with the teachings of Bechert and Moss. Lersch teaches alcohol-free products, but  this teaching does not mean one skilled in the art would reduce glycerin concentrations of Bechert and Moss. Both use glycerin/glycerol. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Lersch discloses motivation for alcohol-free products which include mildness and tolerability by the skin which is applicable to deodorants. 
	Applicants argue that Inventive Example 3 was long-term deodorization and softness of the claimed compositions. 
	In response, the Examiner respectfully submits that the composition of Example 1 which the results of Example 3 are measured from, are not commensurate in scope with the claims. This Example recites specific ingredients in specific amounts and claim 1 recites a genus of viscosizers comprising clay and non-aqueous alcohol solvents. The claims are not commensurate in scope with the example 1 demonstrating the unexpected results. 	

CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615